Case 3:20-cv-01060-MMH-JRK Document 33 Filed 08/20/21 Page 1 of 3 PageID 162




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   SARAH JACKSON,

                     Plaintiff,

   v.                                         Case No. 3:20-cv-1060-MMH-JRK

   IMMANUEL BAPTIST CHURCH,
   et al.,

                     Defendants.



                                    ORDER

         THIS CAUSE is before the Court on the Report and Recommendation

   (Dkt. No. 31; Report) entered by the Honorable James R. Klindt, United States

   Magistrate Judge, on August 4, 2021. In the Report, Judge Klindt recommends

   that Defendants Cameron and Sarah Giovanelli’s Motion to Dismiss Plaintiff’s

   Complaint (Dkt. No. 16) and Defendant Immanuel Baptist Church’s Motion to

   Dismiss for Failure to State a Cause of Action and Improper Pleading or, in the

   Alternative, Motion for More Definite Statement and Motion to Strike and

   Incorporated Memorandum of Law (Dkt. No. 18) be granted to the extent that

   the Complaint should be dismissed without prejudice and otherwise denied as

   moot. See Report at 15. To date, no objections to the Report have been filed,

   and the time for doing so has passed.
Case 3:20-cv-01060-MMH-JRK Document 33 Filed 08/20/21 Page 2 of 3 PageID 163




         The Court “may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

   specific objections to findings of facts are filed, the district court is not required

   to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

   776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the district

   court must review legal conclusions de novo. See Cooper-Houston v. S. Ry. Co.,

   37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-

   29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

         Upon independent review of the file and for the reasons stated in the

   Magistrate Judge’s Report, the Court will accept and adopt the legal and factual

   conclusions recommended by the Magistrate Judge. Accordingly, it is hereby

         ORDERED:

         1. The Report and Recommendation (Dkt. No. 31) is ADOPTED as the

            opinion of the Court.

         2. Defendants Cameron and Sarah Giovanelli’s Motion to Dismiss

            Plaintiff’s Complaint (Dkt. No. 16) and Defendant Immanuel Baptist

            Church’s Motion to Dismiss for Failure to State a Cause of Action and

            Improper Pleading or, in the Alternative, Motion for More Definite

            Statement and Motion to Strike and Incorporated Memorandum of




                                             2
Case 3:20-cv-01060-MMH-JRK Document 33 Filed 08/20/21 Page 3 of 3 PageID 164




             Law (Dkt. No. 18) are GRANTED, in part, and DENIED as moot,

             in part.

                a. The motions are GRANTED to the extent that the Complaint

                    (Dkt. No. 1) is DISMISSED without prejudice as an improper

                    shotgun pleading.

                b. Otherwise, the motions are DENIED as moot.

         3. Plaintiff shall have up to and including September 2, 2021, to file a

             motion seeking leave to amend the Complaint, should she wish to do

             so. Before filing any such motion, Plaintiff is directed to confer with

             opposing counsel in accordance with the requirements of Local Rule

             3.01(g), United States District Court, Middle District of Florida.1

         DONE AND ORDERED at Jacksonville, Florida, this 20th day of

   August, 2021.




   ja

   Copies to:

   Counsel of Record



   1Plaintiff is reminded that she must attach her proposed amended complaint to the motion
   seeking leave to amend if she chooses to file such a motion.
                                                   3
